 328 NLRB No. 1291NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Foundry Division of Alcon Industries, Inc. and Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, UAW. Case 8ŒCAŒ30459July 8, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on January 20, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on February 22, 1999, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 8ŒRCŒ15564.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On June 1, 1999, the General Counsel filed a Motionfor Summary Judgment.  On June 3, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of its objections to the election in therepresentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, an Ohio corpo-ration with an office and place of business in Cleveland,Ohio, has been engaged in the operation of a foundry.Annually, the Respondent, in conducting its businessoperations described above, sells and ships from its
Cleveland, Ohio facility goods valued in excess of
$50,000 directly to points outside the State of Ohio.  We
find that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held July 11, 1997, the Unionwas certified on September 16, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time production andmaintenance employees at the Foundry Division of Al-con Industries, Inc., at its facility located at 7990 BakerAvenue, Cleveland, Ohio, including all lead people,CAD operators, quality control inspectors, inspectors,
lab technicians, quality sand mill operators, and plant
and office cleaning personnel, but excluding all tempo-rary employees, office clerical employees, professionalemployees, guards and supervisors as defined in the
Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainSince December 8, 1998, the Union has requested theRespondent to bargain and, since December 15, 1998,the Respondent has refused.  We find that this refusal
constitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after December 15, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Foundry Division of Alcon Industries, Inc.,Cleveland, Ohio, its officers, agents, successors, and as-signs, shall1.  Cease and desist from(a) Refusing to bargain with International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, as the exclusive bar-gaining representative of the employees in the bargainingunit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time production andmaintenance employees at the Foundry Division of Al-con Industries, Inc., at its facility located at 7990 BakerAvenue, Cleveland, Ohio, including all lead people,CAD operators, quality control inspectors, inspectors,
lab technicians, quality sand mill operators, and plant
and office cleaning personnel, but excluding all tempo-rary employees, office clerical employees, professionalemployees, guards and supervisors as defined in the
Act.(b) Within 14 days after service by the Region, post atits facility in Cleveland, Ohio, copies of the attachednotice marked ﬁAppendix.ﬂ1 Copies of the notice, onforms provided by the Regional Director for Region 8after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂto all current employees and former employees employedby the Respondent at any time since December 15, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   July 8, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with International Un-ion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, as the exclusive
representative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time production andmaintenance employees at our facility located at 7990Baker Avenue, Cleveland, Ohio, including all lead
people, CAD operators, quality control inspectors, in-spectors, lab technicians, quality sand mill operators,and plant and office cleaning personnel, but excludingall temporary employees, office clerical employees,
professional employees, guards and supervisors as de-fined in the Act.FOUNDRY DIVISION OF ALCON INDUSTRIES, INC.